Citation Nr: 0723770	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to December 
2003.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

On a procedural note, it appears that the veteran has 
attempted to raise a claim with respect to bilateral lower 
extremity pain due to a service-connected low back 
disability.  If he desires to pursue this issue, he should do 
so with specificity at the RO.  The Board does not have 
jurisdiction over this issue and it will not be addressed in 
this decision.


FINDINGS OF FACT

1.  A confirmed diagnosis of peripheral neuropathy was not 
reflected in the service medical records.

2.  The evidence does not show that the veteran's peripheral 
neuropathy is related to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).

3.  Peripheral neuropathy of the lower extremities is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran claims that peripheral neuropathy of 
the lower extremities is secondary to his service-connected 
diabetes.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

Service medical records reflect that the veteran complained 
of leg pain and was treated with Neurontin; however, an in-
service electromyelogram was reportedly normal, although the 
examiner reflected that he suspected that the veteran was 
having early mild symptoms of generalized peripheral 
neuropathy, despite the normal findings.  A Medical 
Evaluation Board examination revealed that his neurological 
evaluation was normal.  Therefore, the evidence does not show 
in-service diagnoses of peripheral neuropathy of either lower 
extremity.    

Prior to discharge, the veteran filed a claim for VA 
benefits.  In an October 2003 VA diabetes examination, he 
complained of numbness in both thighs and radicular pain from 
his back to both lower extremities.  The neurological 
examination was normal.  The final diagnosis was diabetes 
mellitus without complications.  A reasonable reading of this 
examination is that the veteran's complaints of numbness were 
not related to diabetes mellitus.

In an October 2003 VA General Medical examination, the same 
examiner reflected that nerve conduction velocity and an 
electromyelogram were normal.  After a physical examination, 
the diagnoses included diabetes mellitus type 1, insulin 
dependent without evidence of peripheral neuropathy.  As 
peripheral neuropathy was not shown, this evidence does not 
support the veteran's claim.

VA clinical records and private treatment records show that 
the veteran is a brittle diabetic.  It was also reported that 
he did not follow his diet well and missed multiple 
appointments.  However, none of the treatment physicians 
noted a diagnosis of peripheral neuropathy related to 
diabetes mellitus.

In an October 2005 VA spine examination, the veteran 
complained of radiating pain from his thoracic region down to 
his lumbar area and up to his neck.  The neurological 
assessment was normal and spine X-rays were negative for 
pathology.  The examiner related that the veteran's spine 
condition was less likely than not related to diabetes 
mellitus.  In other words, the veteran's complaints of back 
pain were not related to diabetes.  However, the examiner 
made no findings with respect to peripheral neuropathy so 
this examination is of little probative value on this issue.

On the other hand, in a VA muscles examination, conducted on 
the same day and by the same examiner related the veteran 
complained of a bilateral leg condition since 2003, at the 
same time he was diagnosed with diabetes mellitus.  He 
reported a constant mild nagging ache from his lower back to 
both popliteal areas at 7/10 intensity.  After a physical 
examination, the diagnoses included hamstring strain, not 
related to diabetes mellitus, and "bilateral, mild, 
intermittent thigh paresthesia (associated to hyperglycemic 
episodes), therefore associated to diabetes mellitus."

Due to a conflict in the medical opinions, the Board remanded 
the claims for a medical opinion.  In a July 2006 
neurological disorder examination, conducted by a supervisory 
physician, the examiner reflected that he had reviewed the 
claims file, including the service medical records, the prior 
VA examinations, and clinical records.  He noted that the 
veteran was diagnosed with diabetes mellitus, Type 1 since 
2003 and was considered a brittle diabetic with difficult to 
control sugars.  

The examiner reflected that lower extremity electrographic 
studies during military service were negative for objective 
evidence of neuropathy.  The veteran complained of an 
intermittent "odd" sensation in the various areas of his 
lower extremities, none persistent, and which the examiner 
characterized as "none consistent with a progressive, 
persistent, sensory neuropathy of diabetes."

After a physical examination, including normal sensory, 
motor, and deep tendon reflex findings, the examiner 
concluded that there was no radiculopathy or mononeuropathy 
found.  In response to a specific question of whether the 
veteran's complaints of lower extremity numbness were 
consistent with peripheral neuropathy, he answered "No, they 
are not consistent with either peripheral neuropathy, nor are 
they objectively related to service connected diabetes 
mellitus."  With respect to the rationale, the examiner 
noted that 

the symptoms are transient, migratory, 
and in fact, more likely related to 
musculoskeletal condition of the lumbar 
spine, and are not at all consistent with 
neuropathy, and are not accompanied by 
any objective findings of neuropathy.  It 
is still relatively early in this 
diabetic's course for the development of 
diabetic neuropathy.  That may become a 
complication of his condition at a later 
date, but at this current time, there is 
no objective evidence of neuropathic 
complication.

A reasonable reading of the examiner's report is that the 
veteran's bilateral lower extremity symptomatology is not 
related to service-connected diabetes mellitus.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In this case, the weight of the medical evidence does not 
support the veteran's claim.  Although one VA examiner 
related that the veteran's lower extremities complaints were 
related to diabetes mellitus, this is the only examiner 
making such a determination.  No less than four other VA 
examinations have concluded, and outpatient treatment records 
have reflected,  either that peripheral neuropathy was not 
shown, or that the veteran's symptoms were not related to 
diabetes mellitus.

In addition, the Board has considered the veteran's 
statements asserting a relationship between his bilateral 
lower extremity symptoms and service-connected diabetes 
mellitus.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination reports, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of competent 
evidence fails to support the veteran's claim, the Board is 
unable to grant the benefit sought. 

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In December 2003, prior to the initial adjudication of the 
claims, and again in July 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
the claims.  He was told that he needed to provide any 
treatment records pertinent to the claims, including reports 
or statements from doctors, hospitals, laboratories, etc. 
showing dates of treatment, findings, and diagnoses.  

He was informed that VA would attempt to obtain relevant 
records from any federal agency, including military and VA 
records, and records from the Social Security Administration.  
He was told that VA would also make reasonable efforts to get 
evidence from state or local governments, or private doctors 
and hospitals.  It was also requested that he provide 
evidence in his possession that pertained to the claims.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006 and 
July 2006 letters, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings.  The RO also provided notice of the type 
of evidence necessary to establish an effective date.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, in claims for disability compensation, the 
VCAA duty to assist requires VA provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  The Board notes that specific medical opinions 
pertinent to the issues on appeal were obtained in October 
2003, October 2005, and July 2006.  The available medical 
evidence is sufficient for adequate determinations.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

Service connection for peripheral neuropathy, right lower 
extremity, is denied.

Service connection for peripheral neuropathy, left lower 
extremity, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


